Citation Nr: 0502938	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03 14 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bleeding of the 
ears.

2.  What evaluation is warranted for a generalized anxiety 
disorder from September 10, 2001?

3.  Entitlement to service connection for thyroid condition, 
due to herbicide exposure.

4.  Entitlement to service connection for anemia, due to 
herbicide exposure.

5.  Entitlement to service connection for diabetes mellitus, 
due to herbicide exposure.

6.  Entitlement to service connection for pain problems, due 
to herbicide exposure.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from July 1960 to October 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in June 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

On appeal, the veteran raised a new claim of entitlement to 
service connection for a heart disorder secondary to his 
service connected generalized anxiety disorder.  As this 
issue is not currently certified or developed for appellate 
review, it is referred to the RO for appropriate action.

The issue of entitlement to an increased initial evaluation 
for a generalized anxiety disorder, and the issues of 
entitlement to service connection for thyroid condition, 
anemia, diabetes mellitus, and pain problems, each allegedly 
due to herbicide exposure, are addressed in the REMAND 
portion of the decision below.  These issues are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  In May 1988, the RO denied entitlement to service 
connection for bleeding of the ears.  The veteran was 
provided notice of the denial and did not thereafter appeal.

2.  The evidence received since the May 1988 decision is not 
new and material and does not serve to reopen the claim for 
service connection for bleeding of the ears.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
claim for service connection for bleeding of the ears.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) became effective November 9, 2000.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2004).  The VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and any representative of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and any 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
veteran must also be informed that he must submit all 
pertinent evidence in his possession that has yet to be 
previously submitted.  38 U.S.C.A. §§ 5100, 5103(a), 
38 C.F.R. § 3.159; Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).
 
Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  Pelegrini v. Principi, 18 Vet. App. 112  
(2004).  The Pelegrini Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Id.  Further, the Pelegrini Court held that the 
VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence he is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Id. at 121.  

In this case, a substantially complete application was 
received in September 2001.  The RO notified the veteran of 
the information and evidence needed to substantiate a service 
connection claim in November 2001.  This notice informed the 
veteran of the provisions of the VCAA and the evidence 
required to substantiate his service connection claims.  The 
June 2002 rating decision informed the veteran that he needed 
to submit new and material evidence regarding an ear 
disorder.  A March 2003 statement of the case provided the 
veteran with notice of the law governing the need to submit 
new and material evidence.  

While this chronological order does not mirror the order set 
forth in Pelegrini, the Board finds that any such error is 
harmless.  In this regard, the RO informed the veteran of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would try and obtain on his behalf.  The RO 
informed him that VA would make reasonable efforts to obtain 
the evidence he identified.

Pertinent statutes and regulations provide that VA will make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate his claims, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any other 
source.  The veteran is required to provide the information 
necessary to obtain this evidence, including authorizations 
for the release of medical records.  In a claim for 
disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines that such an examination is necessary to 
decide the claim, but that duty is only triggered if the 
veteran submits new and material evidence with respect to 
this issue.  

The RO has obtained the veteran's service and VA medical 
records.  The RO provided the veteran a VA examination.  The 
veteran has been accorded the opportunity to present evidence 
and argument, and he did so at an August 2004 videoconference 
hearing before the undersigned.  

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  Hence, the Board 
concludes that all relevant data that can be obtained, has 
been obtained for determining the merits of the veteran's 
claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Whether new and material evidence has been presented to 
reopen a claim for bleeding of the ears

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The United States Court of Appeals for the 
Federal Circuit has clarified that sections 5108 and 7105(c) 
function together to prohibit the reopening of claims in the 
absence of new and material evidence, where the claims in 
question have been denied by the RO and not appealed to the 
Board.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).

Entitlement to service connection for bleeding of the ears  
was denied in a May 1988 rating decision.  At that time, the 
RO denied entitlement because there was no evidence that the 
veteran had a current disability related to his ears.  He 
gave a history of fluid on the right ear during an October 
1987 VA hospital stay and was referred for examination.  
Examination was normal.  Following notice to the veteran no 
timely appeal was initiated.  As well, no additional evidence 
was thereafter submitted within the applicable one-year 
period, pursuant to 38 C.F.R. § 3.156(b).  Based on the 
foregoing, the May 1988 action is final.  38 U.S.C.A. § 7105.

Received by the RO in September 2001 was the veteran's claim 
to reopen, the denial of which forms the basis of the instant 
appeal.  Notwithstanding the RO's prior action in this 
matter, it is the Board's obligation to ascertain in each and 
every case, and at any juncture in its adjudication process, 
that it has jurisdiction over the subject matter presented.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Consideration must therefore be initially accorded the 
question of whether new and material evidence has been 
presented to reopen the claim.  This necessitates a review of 
the evidence submitted prior to and subsequent to that most 
recent, final denial.

On file at the time of the May 1988 decision were the 
veteran's service medical records, which showed no ear 
disorder.  Also then of record was a VA hospital summary for 
October-November 1987 which showed the veteran giving a 
history of fluid on the right ear.  He was referred to an 
ear, nose, and throat specialist for examination.  Exam was 
normal.

Evidence presented since entry of the rating decision in May 
1988 includes VA and private medical records, none of which 
show a condition manifested by bleeding of the ears.  The 
only complaints related to the ears are some complaints 
pertaining to itchiness.

Evidence that is new must also be material, that is, it must 
raise a reasonable possibility of substantiating the claim.  
The evidence that is new shows some complaints of itchiness 
of the ears, but fails to raise a reasonable possibility of 
substantiating the claim.  The newly submitted evidence in no 
way corroborates the veteran's allegation that he has a 
condition manifested by bleeding of the ears due to service.  
As none of the evidence submitted subsequent to the May 1988 
denial raises a reasonable possibility of substantiating the 
claim, his claim for service connection for bleeding of the 
ears cannot be reopened.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for bleeding of 
the ears.


REMAND

The veteran contends that the initial rating assigned to his 
service connected generalized anxiety disorder does not 
adequately reflect his current level of disability.  The 
veteran's last VA psychiatric examination was conducted in 
April 2002.  Further treatment records, dated in June 2004, 
show the veteran complaining of increased symptomatology.  
These records show the veteran stating that he is not doing 
very good, and that he stays nervous all the time and his 
sleep is fragmented; two to three hours at a time.  As such, 
the Board finds that further evidentiary development, in the 
form of a new VA psychiatric examination, is in order.

The veteran also contends that he has a thyroid condition, 
anemia, diabetes mellitus and pain problems due to herbicide 
exposure.  He contends that he was exposed to herbicides, 
specifically Agent Orange, while stationed on Guam, and at 
Yorktown Naval Weapons Center in Virginia.  VA regulations 
provide that, if a veteran was exposed to an herbicide agent 
in Vietnam during active service, presumptive service 
connection is warranted for type II diabetes if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 
3.309(e).

In this case there is competent medical evidence that the 
veteran has diabetes.  Further, the appellant does not argue 
that he served in Vietnam during his term of active duty.  
These facts are not in dispute.  Rather, he states that his 
service personnel records reveal that he served at the 
Yorktown Naval Weapons Center in Virginia, and at U.S. Naval 
Station Guam, and that he was exposed to herbicides at these 
facilities.  

Currently, there is no supporting evidence showing that the 
veteran was exposed to herbicides, or that herbicides were 
used at these facilities during the period of his active 
service.  Still, VA has received a Department of Defense list 
of locations outside of Vietnam where Agent Orange was used 
or tested over a number of years.  Guam and Yorktown Naval 
Weapons Center are not specifically listed, however, in 
developing evidence of herbicide use outside Vietnam, the 
claim must be remanded for an exposure determination.  Simply 
put, if official evidence exists pertaining to the use or 
storage of herbicides to include Agent Orange at either 
Yorktown or Guam such evidence is likely in the custody of 
the United States Government.  In light of the VCAA, 38 
U.S.C.A. § 5103A, VA is obligated to at least try and locate 
those records, or in the alternative, evidence that 
herbicides were not stored or used at these facilities.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
remanded for the following actions:

1.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
examiner must review the claims folder.  
All indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  The 
examiner is to provide a multi-axial 
assessment, including the assignment of a 
Global Assessment Functioning (GAF) 
score; an explanation of what the score 
represents; and the percentage of the 
score representing impairment due solely 
due to the service connected generalized 
anxiety disorder.  The examiner should 
assess the extent of the veteran's 
occupational and social impairment due 
solely to generalized anxiety disorder. 

2.  The RO should ascertain, through 
official channels, such as the Department 
of the Navy and United States Center for 
Unit Records Research, whether Yorktown 
Naval Station and/or Naval facilities on 
Guam were exposed to a herbicide agent, 
such as Agent Orange.  A failure to 
respond or negative reply to any request 
must be noted in writing and associated 
with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


